NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                          MEGAN HILL, Appellant.

                             No. 1 CA-CR 17-0469
                               FILED 6-5-2018


            Appeal from the Superior Court in Apache County
                        No. S0100CR201300028
                 The Honorable Dale P. Nielson, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Dirk LeGate, Holbrook
By Dirk LeGate
Counsel for Appellant
                              STATE v. HILL
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Kent E. Cattani and Judge Jennifer M. Perkins joined.


J O H N S E N, Judge:

¶1             Megan Hill timely filed this appeal in accordance with Anders
v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
following her conviction of possession of dangerous drugs and possession
of drug paraphernalia. Hill's counsel has searched the record on appeal and
found no arguable question of law that is not frivolous. See Smith v. Robbins,
528 U.S. 259 (2000); Anders, 386 U.S. at 744; State v. Clark, 196 Ariz. 530 (App.
1999). Hill was given the opportunity to file a supplemental brief but did
not do so. Counsel now asks this court to search the record for fundamental
error. After reviewing the entire record, we affirm Hill's convictions and
sentences.

              FACTS AND PROCEDURAL BACKGROUND

¶2             On September 27, 2012, police executed a search warrant at a
towing facility and camping trailer.1 After police announced their presence
and used a flash-bang grenade, Hill emerged from the trailer and police
detained her. Inside the trailer, police searched a purple purse and found
Hill's driver's license and a small plastic bag containing 50 milligrams of
methamphetamine. In the kitchen of the trailer, police found what they
believed to be a methamphetamine lab.

¶3            Hill was arrested and was tried on charges of possession of
chemicals or equipment to manufacture methamphetamine, possession of
dangerous drugs and possession of drug paraphernalia. At trial, Hill
admitted the bag found in the purple purse was hers and that it had
contained meth, which she had used. A jury acquitted her of possession of
chemicals or equipment to manufacture, but convicted her of possession of


1       Upon review, we view the facts in the light most favorable to
sustaining the jury's verdicts and resolve all inferences against Hill. State v.
Hill, 236 Ariz. 162, 164, ¶ 2, n.1 (App. 2014).




                                       2
                              STATE v. HILL
                            Decision of the Court

dangerous drugs, a Class 4 felony, and possession of drug paraphernalia, a
Class 6 felony. See Ariz. Rev. Stat. ("A.R.S.") §§ 13-3407(A)(l), (B) (2018); 13-
3415(A) (2018).2 After finding that Hill had two prior felonies not
committed on the same occasion but committed more than five years before
the current offenses, the superior court sentenced Hill as a Category 1
repetitive offender to concurrent sentences of 1.5 years for the drug-
possession offense, the minimum term, and the presumptive term of one
year for the paraphernalia offense, with 40 days pre-sentence incarceration
credit. See A.R.S. § 13-703(A), (H) (2012).

¶4            Hill timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1) (2018), 13-4031 (2018) and -4033(A)(1) (2018).

                                DISCUSSION

¶5             The record reflects Hill received a fair trial. She was
represented by counsel at all stages of the proceedings against her and was
present at all critical stages. The court held appropriate pretrial hearings.

¶6             Pursuant to Arizona Rule of Evidence 609, the court held a
hearing on Hill's prior convictions and ordered she could be impeached by
her prior felony convictions, as "sanitized." The State presented both direct
and circumstantial evidence sufficient to allow the jury to convict. Because
the court imposed a sentence of less than 30 years, the eight-person jury
sufficed. See State v. Soliz, 223 Ariz. 116, 120, ¶ 16 (2009). The court properly
instructed the jury on the elements of the charges, the State's burden of
proof and the necessity of a unanimous verdict. The jury returned a
unanimous verdict, which was confirmed by juror polling. The court
received and considered a presentence report, addressed its contents
during the sentencing hearing and imposed legal sentences for the crimes
of which Hill was convicted.

                               CONCLUSION

¶7            We have reviewed the entire record for reversible error and,
finding no arguable issue, affirm the convictions and resulting sentences.
See Leon, 104 Ariz. at 300.

¶8           Defense counsel's obligations pertaining to Hill's
representation in this appeal have ended. Counsel need do no more than

2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.


                                       3
                             STATE v. HILL
                           Decision of the Court

inform Hill of the outcome of this appeal and her future options, unless,
upon review, counsel finds "an issue appropriate for submission" to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). On the court's own motion, Hill has 30 days from
the date of this decision to proceed, if she wishes, with a pro per motion for
reconsideration. Hill has 30 days from the date of this decision to proceed,
if she wishes, with a pro per petition for review.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                         4